Exhibit 10.1

 

DYNAMIC MATERIALS CORPORATION
5405 SPINE ROAD, BOULDER, COLORADO 80301

Dynamic Materials Corporation 2006 Stock Incentive Plan


1)              ESTABLISHMENT, OBJECTIVES AND DURATION.


A)              ESTABLISHMENT OF THE PLAN.  DYNAMIC MATERIALS CORPORATION
(HEREINAFTER REFERRED TO AS THE “COMPANY”), HEREBY ESTABLISHES AN INCENTIVE
COMPENSATION PLAN TO BE KNOWN AS THE “DYNAMIC MATERIALS CORPORATION 2006 STOCK
INCENTIVE PLAN” (HEREINAFTER REFERRED TO AS THE “PLAN”).  THE PLAN PERMITS THE
GRANTING OF NONQUALIFIED STOCK OPTIONS, INCENTIVE STOCK OPTIONS, STOCK
APPRECIATION RIGHTS, RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE
SHARES, PERFORMANCE UNITS AND OTHER STOCK-BASED AWARDS.  THE PLAN IS EFFECTIVE
AS OF SEPTEMBER 21, 2006 (THE “EFFECTIVE DATE”), SUBJECT TO THE APPROVAL OF THE
PLAN BY THE STOCKHOLDERS OF THE COMPANY AT THE 2006 ANNUAL MEETING.  DEFINITIONS
OF CAPITALIZED TERMS USED IN THE PLAN ARE CONTAINED IN THE ATTACHED GLOSSARY,
WHICH IS AN INTEGRAL PART OF THE PLAN.


B)             OBJECTIVES OF THE PLAN.  THE OBJECTIVES OF THE PLAN ARE TO
ATTRACT AND RETAIN THE BEST AVAILABLE PERSONNEL FOR POSITIONS OF SUBSTANTIAL
RESPONSIBILITY, TO PROVIDE ADDITIONAL INCENTIVE TO PARTICIPANTS AND TO OPTIMIZE
THE PROFITABILITY AND GROWTH OF THE COMPANY THROUGH INCENTIVES THAT ARE
CONSISTENT WITH THE COMPANY’S GOALS AND THAT LINK THE PERSONAL INTERESTS OF
PARTICIPANTS TO THOSE OF THE COMPANY’S STOCKHOLDERS.  THE PLAN IS FURTHER
INTENDED TO PROVIDE FLEXIBILITY TO THE COMPANY IN ITS ABILITY TO MOTIVATE,
ATTRACT, AND RETAIN THE SERVICES OF PARTICIPANTS WHO MAKE OR ARE EXPECTED TO
MAKE SIGNIFICANT CONTRIBUTIONS TO THE COMPANY’S SUCCESS AND TO ALLOW
PARTICIPANTS TO SHARE IN THE SUCCESS OF THE COMPANY.


C)              DURATION OF THE PLAN.  NO AWARD MAY BE GRANTED UNDER THE PLAN
AFTER THE DAY IMMEDIATELY PRECEDING THE TENTH (10TH) ANNIVERSARY OF THE
EFFECTIVE DATE, OR SUCH EARLIER DATE AS THE BOARD SHALL DETERMINE.  THE PLAN
WILL REMAIN IN EFFECT WITH RESPECT TO OUTSTANDING AWARDS UNTIL NO AWARDS REMAIN
OUTSTANDING.


2)              ADMINISTRATION OF THE PLAN.


A)              THE COMMITTEE.  THE PLAN SHALL BE ADMINISTERED BY THE
COMPENSATION COMMITTEE OF THE BOARD OR SUCH OTHER COMMITTEE (THE “COMMITTEE”) AS
THE BOARD SHALL SELECT CONSISTING OF TWO (2) OR MORE MEMBERS OF THE BOARD EACH
OF WHOM IS INTENDED TO BE A “NON-EMPLOYEE DIRECTOR” WITHIN THE MEANING OF RULE
16B-3 (OR ANY SUCCESSOR RULE) OF THE EXCHANGE ACT, AN “OUTSIDE DIRECTOR” UNDER
REGULATIONS PROMULGATED UNDER SECTION 162(M) OF THE CODE, AND AN “INDEPENDENT
DIRECTOR” UNDER THE NASDAQ MARKETPLACE RULES.  THE MEMBERS OF THE COMMITTEE
SHALL BE APPOINTED FROM TIME TO TIME BY, AND SHALL SERVE AT THE DISCRETION OF,
THE BOARD.


B)             AUTHORITY OF THE COMMITTEE.  SUBJECT TO APPLICABLE LAWS AND THE
PROVISIONS OF THE PLAN (INCLUDING ANY OTHER POWERS GIVEN TO THE COMMITTEE
HEREUNDER), AND EXCEPT AS OTHERWISE PROVIDED BY THE BOARD, THE COMMITTEE SHALL
HAVE FULL AND FINAL AUTHORITY IN ITS DISCRETION TO TAKE ALL ACTIONS DETERMINED
BY THE COMMITTEE TO BE NECESSARY IN THE ADMINISTRATION OF THE PLAN, INCLUDING,
WITHOUT LIMITATION, DISCRETION TO:


I)                 SELECT THE EMPLOYEES, DIRECTORS AND CONSULTANTS TO WHOM
AWARDS MAY FROM TIME TO TIME BE GRANTED HEREUNDER;


II)              DETERMINE WHETHER AND TO WHAT EXTENT AWARDS ARE GRANTED
HEREUNDER;


III)           DETERMINE THE SIZE AND TYPES OF AWARDS GRANTED HEREUNDER;

1


--------------------------------------------------------------------------------





IV)          APPROVE FORMS OF AWARD AGREEMENT FOR USE UNDER THE PLAN;


V)             DETERMINE THE TERMS AND CONDITIONS OF ANY AWARD GRANTED
HEREUNDER;


VI)          ESTABLISH PERFORMANCE GOALS FOR ANY PERFORMANCE PERIOD AND
DETERMINE WHETHER SUCH GOALS WERE SATISFIED;


VII)       AMEND THE TERMS OF ANY OUTSTANDING AWARD GRANTED UNDER THE PLAN,
PROVIDED THAT, EXCEPT AS OTHERWISE PROVIDED IN SECTION 18, NO SUCH AMENDMENT
SHALL REDUCE THE EXERCISE PRICE OF OUTSTANDING OPTIONS OR THE GRANT PRICE OF
OUTSTANDING SARS WITHOUT THE APPROVAL OF THE STOCKHOLDERS OF THE COMPANY, AND
PROVIDED FURTHER, THAT ANY AMENDMENT THAT WOULD ADVERSELY AFFECT THE
PARTICIPANT’S RIGHTS UNDER AN OUTSTANDING AWARD SHALL NOT BE MADE WITHOUT THE
PARTICIPANT’S WRITTEN CONSENT;


VIII)    CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND ANY AWARD AGREEMENT
ENTERED INTO UNDER THE PLAN, AND TO DECIDE ALL QUESTIONS OF FACT ARISING IN ITS
APPLICATION; AND


IX)            TAKE SUCH OTHER ACTION, NOT INCONSISTENT WITH THE TERMS OF THE
PLAN, AS THE COMMITTEE DEEMS APPROPRIATE.

As permitted by Applicable Laws, the Committee may delegate its authority as
identified herein, including the power and authority to make Awards to
Participants who are not “insiders” subject to Section 16(b) of the Exchange
Act, pursuant to such conditions and limitations as the Committee may establish.


C)              EFFECT OF COMMITTEE’S DECISION.  ALL DECISIONS, DETERMINATIONS
AND INTERPRETATIONS OF THE COMMITTEE SHALL BE FINAL, BINDING AND CONCLUSIVE ON
ALL PERSONS, INCLUDING THE COMPANY, ITS SUBSIDIARIES, ITS STOCKHOLDERS,
EMPLOYEES, DIRECTORS, CONSULTANTS AND THEIR ESTATES AND BENEFICIARIES.


3)              SHARES SUBJECT TO THE PLAN; EFFECT OF GRANTS; INDIVIDUAL LIMITS.


A)              NUMBER OF SHARES AVAILABLE FOR GRANTS.  SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 18 HEREOF, THE MAXIMUM NUMBER OF SHARES WHICH MAY BE ISSUED
PURSUANT TO AWARDS UNDER THE PLAN SHALL BE 850,000, PLUS ANY SHARES REMAINING
AVAILABLE FOR ISSUANCE UNDER THE PRIOR PLAN AS OF THE EFFECTIVE DATE, PLUS THE
NUMBER OF SHARES SUBJECT TO OUTSTANDING AWARDS UNDER THE PRIOR PLAN AS OF THE
EFFECTIVE DATE THAT ARE DEEMED NOT DELIVERED PURSUANT TO PARAGRAPHS (I), (II),
(III) OR (IV) OF THIS SECTION 3(A).


I)                 SHARES THAT ARE POTENTIALLY DELIVERABLE UNDER AN AWARD OR A
PRIOR PLAN AWARD THAT EXPIRES OR IS CANCELED, FORFEITED, SETTLED IN CASH OR
OTHERWISE SETTLED WITHOUT THE DELIVERY OF SHARES SHALL NOT BE TREATED AS HAVING
BEEN ISSUED UNDER THE PLAN OR THE PRIOR PLAN.


II)              SHARES THAT ARE HELD BACK OR TENDERED (EITHER ACTUALLY OR
CONSTRUCTIVELY BY ATTESTATION) TO COVER THE EXERCISE PRICE OR TAX WITHHOLDING
OBLIGATIONS WITH RESPECT TO AN AWARD OR A PRIOR PLAN AWARD SHALL NOT BE TREATED
AS HAVING BEEN ISSUED UNDER THE PLAN OR THE PRIOR PLAN.


III)           SHARES THAT ARE ISSUED PURSUANT TO AWARDS THAT ARE ASSUMED,
CONVERTED OR SUBSTITUTED IN CONNECTION WITH A MERGER, ACQUISITION,
REORGANIZATION OR SIMILAR TRANSACTION SHALL NOT BE TREATED AS HAVING BEEN ISSUED
UNDER THE PLAN OR THE PRIOR PLAN.


IV)          SHARES THAT ARE REPURCHASED IN THE OPEN MARKET WITH OPTION PROCEEDS
FROM AWARDS OR A PRIOR PLAN AWARD SHALL NOT BE TREATED AS HAVING BEEN ISSUED
UNDER THE PLAN OR THE PRIOR PLAN PROVIDED, HOWEVER, THAT THE AGGREGATE NUMBER OF
SHARES DEEMED NOT ISSUED PURSUANT TO THE REPURCHASE OF SHARES WITH OPTION
PROCEEDS SHALL NOT BE GREATER THAN THE AMOUNT OF SUCH PROCEEDS DIVIDED BY THE
FAIR MARKET VALUE OF A SHARE ON THE DATE OF EXERCISE OF THE OPTION OR PRIOR PLAN
OPTION GIVING RISE TO SUCH PROCEEDS.

2


--------------------------------------------------------------------------------




Notwithstanding paragraphs (i) through (iv) above, for purposes of determining
the number of Shares available for grant as Incentive Stock Options, only Shares
that are subject to an Award or a Prior Plan award that expires or is cancelled,
forfeited or settled in cash shall be treated as not having been issued under
the Plan or the Prior Plan.

The Shares to be issued pursuant to Awards may be authorized but unissued Shares
or treasury Shares.


B)             INDIVIDUAL LIMITS.  SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION
18 HEREOF, THE FOLLOWING RULES SHALL APPLY WITH RESPECT TO AWARDS:


I)                 OPTIONS AND SARS:  THE MAXIMUM AGGREGATE NUMBER OF SHARES
WITH RESPECT TO WHICH OPTIONS AND SARS MAY BE GRANTED IN ANY 36-MONTH PERIOD TO
ANY ONE PARTICIPANT SHALL BE 425,000 SHARES.


II)              RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES
AND OTHER STOCK-BASED AWARDS:  THE MAXIMUM AGGREGATE NUMBER OF SHARES OF
RESTRICTED STOCK AND SHARES WITH RESPECT TO WHICH RESTRICTED STOCK UNITS,
PERFORMANCE SHARES AND OTHER STOCK-BASED AWARDS MAY BE GRANTED IN ANY 36-MONTH
PERIOD TO ANY ONE PARTICIPANT SHALL BE 425,000 SHARES.


III)           PERFORMANCE UNITS:  THE MAXIMUM AGGREGATE COMPENSATION THAT CAN
BE PAID PURSUANT TO PERFORMANCE UNITS AWARDED IN ANY ONE FISCAL YEAR TO ANY ONE
PARTICIPANT SHALL BE $5,000,000 OR A NUMBER OF SHARES HAVING AN AGGREGATE FAIR
MARKET VALUE NOT IN EXCESS OF SUCH AMOUNT.


4)              ELIGIBILITY AND PARTICIPATION.


A)              ELIGIBILITY.  PERSONS ELIGIBLE TO PARTICIPATE IN THE PLAN
INCLUDE ALL EMPLOYEES, DIRECTORS AND CONSULTANTS.


B)             ACTUAL PARTICIPATION.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE
COMMITTEE MAY, FROM TIME TO TIME, SELECT FROM ALL ELIGIBLE EMPLOYEES, DIRECTORS
AND CONSULTANTS, THOSE TO WHOM AWARDS SHALL BE GRANTED AND SHALL DETERMINE THE
NATURE AND AMOUNT OF EACH AWARD.  THE COMMITTEE MAY ESTABLISH ADDITIONAL TERMS,
CONDITIONS, RULES OR PROCEDURES TO ACCOMMODATE THE RULES OR LAWS OF APPLICABLE
FOREIGN JURISDICTIONS AND TO AFFORD PARTICIPANTS FAVORABLE TREATMENT UNDER SUCH
LAWS; PROVIDED, HOWEVER, THAT NO AWARD SHALL BE GRANTED UNDER ANY SUCH
ADDITIONAL TERMS, CONDITIONS, RULES OR PROCEDURES WITH TERMS OR CONDITIONS WHICH
ARE INCONSISTENT WITH THE PROVISIONS OF THE PLAN.


5)              TYPES OF AWARDS.


A)              TYPE OF AWARDS.  AWARDS UNDER THE PLAN MAY BE IN THE FORM OF
OPTIONS (BOTH NONQUALIFIED STOCK OPTIONS AND/OR INCENTIVE STOCK OPTIONS), SARS,
RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES, PERFORMANCE UNITS
AND OTHER STOCK-BASED AWARDS.


B)             DESIGNATION OF AWARD.  EACH AWARD SHALL BE DESIGNATED IN THE
AWARD AGREEMENT.


6)              OPTIONS.


A)              GRANT OF OPTIONS.  SUBJECT TO THE TERMS AND PROVISIONS OF THE
PLAN, OPTIONS MAY BE GRANTED TO PARTICIPANTS IN SUCH NUMBER AND UPON SUCH TERMS,
AND AT ANY TIME AND FROM TIME TO TIME, AS SHALL BE DETERMINED BY THE COMMITTEE.


B)             AWARD AGREEMENT.  EACH OPTION GRANT SHALL BE EVIDENCED BY AN
AWARD AGREEMENT THAT SHALL SPECIFY THE EXERCISE PRICE, THE DURATION OF THE
OPTION, THE NUMBER OF SHARES TO WHICH THE OPTION PERTAINS, AND SUCH OTHER
PROVISIONS AS THE COMMITTEE SHALL DETERMINE INCLUDING, BUT NOT LIMITED TO, THE
OPTION VESTING SCHEDULE, REPURCHASE PROVISIONS, RIGHTS OF FIRST REFUSAL,
FORFEITURE PROVISIONS, FORM OF PAYMENT (CASH, SHARES, OR OTHER CONSIDERATION)
UPON SETTLEMENT OF THE AWARD, AND PAYMENT CONTINGENCIES.  THE AWARD AGREEMENT
ALSO SHALL SPECIFY WHETHER THE OPTION IS INTENDED TO BE AN INCENTIVE STOCK
OPTION OR A NONQUALIFIED STOCK

3


--------------------------------------------------------------------------------





OPTION.  OPTIONS THAT ARE INTENDED TO BE INCENTIVE STOCK OPTIONS SHALL BE
SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 422 OF THE CODE.


C)              EXERCISE PRICE.  EXCEPT FOR OPTIONS ADJUSTED PURSUANT TO SECTION
18 HEREIN, AND REPLACEMENT OPTIONS GRANTED IN CONNECTION WITH A MERGER,
ACQUISITION, REORGANIZATION OR SIMILAR TRANSACTION, THE EXERCISE PRICE FOR EACH
GRANT OF AN OPTION SHALL NOT BE LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR
MARKET VALUE OF A SHARE ON THE DATE THE OPTION IS GRANTED.  HOWEVER, IN THE CASE
OF AN INCENTIVE STOCK OPTION GRANTED TO A PARTICIPANT WHO, AT THE TIME THE
OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE
VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY SUBSIDIARY, THE
EXERCISE PRICE FOR EACH GRANT OF AN OPTION SHALL NOT BE LESS THAN ONE HUNDRED
TEN PERCENT (110%) OF THE FAIR MARKET VALUE OF A SHARE ON THE DATE THE OPTION IS
GRANTED.


D)             TERM OF OPTIONS.  THE TERM OF AN OPTION GRANTED UNDER THE PLAN
SHALL BE DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION; PROVIDED, HOWEVER,
THAT SUCH TERM SHALL NOT EXCEED TEN (10) YEARS.  HOWEVER, IN THE CASE OF AN
INCENTIVE STOCK OPTION GRANTED TO A PARTICIPANT WHO, AT THE TIME THE OPTION IS
GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING POWER
OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY SUBSIDIARY, THE TERM OF THE
INCENTIVE STOCK OPTION SHALL BE FIVE (5) YEARS FROM THE DATE OF GRANT THEREOF OR
SUCH SHORTER TERM AS MAY BE PROVIDED IN THE AWARD AGREEMENT.


E)              EXERCISE OF OPTIONS.  OPTIONS GRANTED UNDER THIS SECTION 6 SHALL
BE EXERCISABLE AT SUCH TIMES AND BE SUBJECT TO SUCH RESTRICTIONS AND CONDITIONS
AS SET FORTH IN THE AWARD AGREEMENT AND AS THE COMMITTEE SHALL IN EACH INSTANCE
APPROVE, WHICH NEED NOT BE THE SAME FOR EACH GRANT OR FOR EACH PARTICIPANT;
PROVIDED, HOWEVER, THAT EXCEPT AS OTHERWISE PROVIDED IN A PARTICIPANT’S AWARD
AGREEMENT UPON A TERMINATION OF EMPLOYMENT OR PURSUANT TO SECTION 19 IN THE
EVENT OF A CHANGE IN CONTROL OR SUBSIDIARY DISPOSITION, NO OPTION MAY BE
EXERCISABLE PRIOR TO ONE (1) YEAR FROM THE DATE OF GRANT.


F)                PAYMENTS.  OPTIONS GRANTED UNDER THIS SECTION 6 SHALL BE
EXERCISED BY THE DELIVERY OF A WRITTEN NOTICE TO THE COMPANY, SETTING FORTH THE
NUMBER OF SHARES WITH RESPECT TO WHICH THE OPTION IS TO BE EXERCISED AND
SPECIFYING THE METHOD OF THE EXERCISE PRICE.  THE EXERCISE PRICE OF AN OPTION
SHALL BE PAYABLE TO THE COMPANY: (I) IN CASH OR ITS EQUIVALENT, (II) BY
TENDERING (EITHER ACTUALLY OR CONSTRUCTIVELY BY ATTESTATION) SHARES HAVING AN
AGGREGATE FAIR MARKET VALUE AT THE TIME OF EXERCISE EQUAL TO THE EXERCISE PRICE,
(III) IN ANY OTHER MANNER THEN PERMITTED BY THE COMMITTEE, OR (IV) BY A
COMBINATION OF ANY OF THE PERMITTED METHODS OF PAYMENT.  THE COMMITTEE MAY LIMIT
ANY METHOD OF PAYMENT, OTHER THAN THAT SPECIFIED UNDER (I), FOR ADMINISTRATIVE
CONVENIENCE, TO COMPLY WITH APPLICABLE LAWS OR OTHERWISE.


G)             RESTRICTIONS ON SHARE TRANSFERABILITY.  THE COMMITTEE MAY IMPOSE
SUCH RESTRICTIONS ON ANY SHARES ACQUIRED PURSUANT TO THE EXERCISE OF AN OPTION
GRANTED UNDER THIS SECTION 6 AS IT MAY DEEM ADVISABLE, INCLUDING, WITHOUT
LIMITATION, RESTRICTIONS UNDER APPLICABLE FEDERAL SECURITIES LAWS, UNDER THE
REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET UPON WHICH SUCH SHARES ARE THEN
LISTED AND/OR TRADED, AND UNDER ANY BLUE SKY OR STATE SECURITIES LAWS APPLICABLE
TO SUCH SHARES.


H)             TERMINATION OF EMPLOYMENT OR SERVICE.  EACH PARTICIPANT’S OPTION
AWARD AGREEMENT SHALL SET FORTH THE EXTENT TO WHICH THE PARTICIPANT SHALL HAVE
THE RIGHT TO EXERCISE THE OPTION FOLLOWING TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT OR, IF THE PARTICIPANT IS A DIRECTOR OR CONSULTANT, SERVICE WITH THE
COMPANY AND ITS SUBSIDIARIES.  SUCH PROVISIONS SHALL BE DETERMINED IN THE SOLE
DISCRETION OF THE COMMITTEE, NEED NOT BE UNIFORM AMONG ALL OPTIONS, AND MAY
REFLECT DISTINCTIONS BASED ON THE REASONS FOR TERMINATION OF EMPLOYMENT OR
SERVICE.


7)              STOCK APPRECIATION RIGHTS.


A)              GRANT OF SARS.  SUBJECT TO THE TERMS AND PROVISIONS OF THE PLAN,
SARS MAY BE GRANTED TO PARTICIPANTS IN SUCH AMOUNTS AND UPON SUCH TERMS, AND AT
ANY TIME AND FROM TIME TO TIME, AS SHALL BE DETERMINED BY THE COMMITTEE.  THE
COMMITTEE MAY GRANT FREESTANDING SARS, TANDEM SARS, OR ANY COMBINATION OF THESE
FORMS OF SAR.

4


--------------------------------------------------------------------------------





B)             AWARD AGREEMENT.  EACH SAR GRANT SHALL BE EVIDENCED BY AN AWARD
AGREEMENT THAT SHALL SPECIFY THE GRANT PRICE, THE TERM OF THE SAR, AND SUCH
OTHER PROVISIONS AS THE COMMITTEE SHALL DETERMINE.


C)              GRANT PRICE.  THE GRANT PRICE OF A FREESTANDING SAR SHALL NOT BE
LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE OF A SHARE ON THE
DATE OF GRANT OF THE SAR, AND THE GRANT PRICE OF A TANDEM SAR SHALL EQUAL THE
EXERCISE PRICE OF THE RELATED OPTION; PROVIDED, HOWEVER, THAT THESE LIMITATIONS
SHALL NOT APPLY TO AWARDS THAT ARE ADJUSTED PURSUANT TO SECTION 18 HEREIN.


D)             TERM OF SARS.  THE TERM OF AN SAR GRANTED UNDER THE PLAN SHALL BE
DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION; PROVIDED, HOWEVER, THAT
SUCH TERM SHALL NOT EXCEED TEN (10) YEARS.


E)              EXERCISE OF TANDEM SARS.  A TANDEM SAR MAY BE EXERCISED ONLY
WITH RESPECT TO THE SHARES FOR WHICH ITS RELATED OPTION IS THEN EXERCISABLE.  TO
THE EXTENT EXERCISABLE, TANDEM SARS MAY BE EXERCISED FOR ALL OR PART OF THE
SHARES SUBJECT TO THE RELATED OPTION.  THE EXERCISE OF ALL OR PART OF A TANDEM
SAR SHALL RESULT IN THE FORFEITURE OF THE RIGHT TO PURCHASE A NUMBER OF SHARES
UNDER THE RELATED OPTION EQUAL TO THE NUMBER OF SHARES WITH RESPECT TO WHICH THE
SAR IS EXERCISED.  CONVERSELY, UPON EXERCISE OF ALL OR PART OF AN OPTION WITH
RESPECT TO WHICH A TANDEM SAR HAS BEEN GRANTED, AN EQUIVALENT PORTION OF THE
TANDEM SAR SHALL SIMILARLY BE FORFEITED.

Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR shall expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Exercise Price of the underlying ISO and
the Fair Market Value of the Shares subject to the underlying ISO at the time
the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only when
the Fair Market Value of the Shares subject to the ISO exceeds the Exercise
Price of the ISO.


F)                EXERCISE OF FREESTANDING SARS.  FREESTANDING SARS MAY BE
EXERCISED UPON WHATEVER TERMS AND CONDITIONS THE COMMITTEE, IN ITS SOLE
DISCRETION, IMPOSES UPON THEM AND SETS FORTH IN THE AWARD AGREEMENT; PROVIDED,
HOWEVER, THAT EXCEPT AS OTHERWISE PROVIDED IN A PARTICIPANT’S AWARD AGREEMENT
UPON A TERMINATION OF EMPLOYMENT OR PURSUANT TO SECTION 19 IN THE EVENT OF A
CHANGE IN CONTROL OR SUBSIDIARY DISPOSITION, NO FREESTANDING SARS MAY BE
EXERCISABLE PRIOR TO ONE (1) YEAR FROM THE DATE OF GRANT.


G)             PAYMENT OF SAR AMOUNT.  UPON EXERCISE OF AN SAR, A PARTICIPANT
SHALL BE ENTITLED TO RECEIVE PAYMENT FROM THE COMPANY IN AN AMOUNT DETERMINED BY
MULTIPLYING:


I)                 THE DIFFERENCE BETWEEN THE FAIR MARKET VALUE OF A SHARE ON
THE DATE OF EXERCISE OVER THE GRANT PRICE; BY


II)              THE NUMBER OF SHARES WITH RESPECT TO WHICH THE SAR IS
EXERCISED.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.


H)             TERMINATION OF EMPLOYMENT OR SERVICE.  EACH SAR AWARD AGREEMENT
SHALL SET FORTH THE EXTENT TO WHICH THE PARTICIPANT SHALL HAVE THE RIGHT TO
EXERCISE THE SAR FOLLOWING TERMINATION OF THE PARTICIPANT’S EMPLOYMENT OR, IF
THE PARTICIPANT IS A DIRECTOR OR CONSULTANT, SERVICE WITH THE COMPANY AND ITS
SUBSIDIARIES.  SUCH PROVISIONS SHALL BE DETERMINED IN THE SOLE DISCRETION OF THE
COMMITTEE, NEED NOT BE UNIFORM AMONG ALL SARS, AND MAY REFLECT DISTINCTIONS
BASED ON THE REASONS FOR TERMINATION OF EMPLOYMENT OR SERVICE.

5


--------------------------------------------------------------------------------





8)              RESTRICTED STOCK.


A)              GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND PROVISIONS
OF THE PLAN, RESTRICTED STOCK MAY BE GRANTED TO PARTICIPANTS IN SUCH AMOUNTS AND
UPON SUCH TERMS, AND AT ANY TIME AND FROM TIME TO TIME, AS SHALL BE DETERMINED
BY THE COMMITTEE.


B)             AWARD AGREEMENT.  EACH RESTRICTED STOCK GRANT SHALL BE EVIDENCED
BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE PERIOD(S) OF RESTRICTION, THE
NUMBER OF SHARES OF RESTRICTED STOCK GRANTED, AND SUCH OTHER PROVISIONS AS THE
COMMITTEE SHALL DETERMINE.


C)              PERIOD OF RESTRICTION AND OTHER RESTRICTIONS.  EXCEPT AS
OTHERWISE PROVIDED IN A PARTICIPANT’S AWARD AGREEMENT UPON A TERMINATION OF
EMPLOYMENT OR PURSUANT TO SECTION 19 IN THE EVENT OF A CHANGE IN CONTROL OR
SUBSIDIARY DISPOSITION, AN AWARD OF RESTRICTED STOCK SHALL HAVE A MINIMUM PERIOD
OF RESTRICTION OF THREE (3) YEARS, WHICH PERIOD MAY, AT THE DISCRETION OF THE
COMMITTEE, LAPSE ON A PRO-RATED, GRADED, OR CLIFF BASIS (AS SPECIFIED IN AN
AWARD AGREEMENT); PROVIDED, HOWEVER, THAT IN THE COMMITTEE’S SOLE DISCRETION, UP
TO FIVE PERCENT (5%) OF THE SHARES AVAILABLE FOR ISSUANCE AS FULL-VALUE AWARDS
UNDER THE PLAN MAY HAVE A SHORTER PERIOD OF RESTRICTION, BUT IN NO CASE LESS
THAN ONE (1) YEAR.  THE COMMITTEE SHALL IMPOSE SUCH OTHER CONDITIONS AND/OR
RESTRICTIONS ON ANY SHARES OF RESTRICTED STOCK GRANTED PURSUANT TO THE PLAN AS
IT MAY DEEM ADVISABLE INCLUDING, WITHOUT LIMITATION, A REQUIREMENT THAT
PARTICIPANTS PAY A STIPULATED PURCHASE PRICE FOR EACH SHARE OF RESTRICTED STOCK,
A REQUIREMENT THAT THE ISSUANCE OF SHARES OF RESTRICTED STOCK BE DELAYED,
RESTRICTIONS BASED UPON THE ACHIEVEMENT OF SPECIFIC PERFORMANCE GOALS,
ADDITIONAL TIME-BASED RESTRICTIONS, AND/OR RESTRICTIONS UNDER APPLICABLE LAWS OR
UNDER THE REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET UPON WHICH SUCH SHARES
ARE LISTED OR TRADED, OR HOLDING REQUIREMENTS OR SALE RESTRICTIONS PLACED ON THE
SHARES BY THE COMPANY UPON VESTING OF SUCH RESTRICTED STOCK.  THE COMPANY MAY
RETAIN IN ITS CUSTODY ANY CERTIFICATE EVIDENCING THE SHARES OF RESTRICTED STOCK
AND PLACE THEREON A LEGEND AND INSTITUTE STOP-TRANSFER ORDERS ON SUCH SHARES,
AND THE PARTICIPANT SHALL BE OBLIGATED TO SIGN ANY STOCK POWER REQUESTED BY THE
COMPANY RELATING TO THE SHARES TO GIVE EFFECT TO THE FORFEITURE PROVISIONS OF
THE RESTRICTED STOCK.


D)             REMOVAL OF RESTRICTIONS.  SUBJECT TO APPLICABLE LAWS, RESTRICTED
STOCK SHALL BECOME FREELY TRANSFERABLE BY THE PARTICIPANT AFTER THE LAST DAY OF
THE PERIOD OF RESTRICTION APPLICABLE THERETO.  ONCE RESTRICTED STOCK IS RELEASED
FROM THE RESTRICTIONS, THE PARTICIPANT SHALL BE ENTITLED TO RECEIVE A
CERTIFICATE EVIDENCING THE SHARES.


E)              VOTING RIGHTS.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE AND
SET FORTH IN A PARTICIPANT’S AWARD AGREEMENT, TO THE EXTENT PERMITTED OR
REQUIRED BY APPLICABLE LAWS, AS DETERMINED BY THE COMMITTEE, PARTICIPANTS
HOLDING SHARES OF RESTRICTED STOCK GRANTED HEREUNDER MAY EXERCISE FULL VOTING
RIGHTS WITH RESPECT TO THOSE SHARES DURING THE PERIOD OF RESTRICTION.


F)                DIVIDENDS AND OTHER DISTRIBUTIONS.  EXCEPT AS OTHERWISE
PROVIDED IN A PARTICIPANT’S AWARD AGREEMENT, DURING THE PERIOD OF RESTRICTION,
PARTICIPANTS HOLDING SHARES OF RESTRICTED STOCK SHALL RECEIVE ALL REGULAR CASH
DIVIDENDS PAID WITH RESPECT TO ALL SHARES WHILE THEY ARE SO HELD, AND, EXCEPT AS
OTHERWISE DETERMINED BY THE COMMITTEE, ALL OTHER DISTRIBUTIONS PAID WITH RESPECT
TO SUCH RESTRICTED STOCK SHALL BE CREDITED TO PARTICIPANTS SUBJECT TO THE SAME
RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE RESTRICTED STOCK WITH
RESPECT TO WHICH THEY WERE PAID AND PAID AT SUCH TIME FOLLOWING FULL VESTING AS
ARE PAID THE SHARES OF RESTRICTED STOCK WITH RESPECT TO WHICH SUCH DISTRIBUTIONS
WERE MADE.


G)             TERMINATION OF EMPLOYMENT OR SERVICE.  EACH AWARD AGREEMENT SHALL
SET FORTH THE EXTENT TO WHICH THE PARTICIPANT SHALL HAVE THE RIGHT TO RETAIN
UNVESTED RESTRICTED STOCK FOLLOWING TERMINATION OF THE PARTICIPANT’S EMPLOYMENT
OR, IF THE PARTICIPANT IS A DIRECTOR OR CONSULTANT, SERVICE WITH THE COMPANY AND
ITS SUBSIDIARIES. SUCH PROVISIONS SHALL BE DETERMINED IN THE SOLE DISCRETION OF
THE COMMITTEE, NEED NOT BE UNIFORM AMONG ALL AWARDS OF RESTRICTED STOCK, AND MAY
REFLECT DISTINCTIONS BASED ON THE REASONS FOR TERMINATION OF EMPLOYMENT OR
SERVICE.

6


--------------------------------------------------------------------------------





9)              RESTRICTED STOCK UNITS.


A)              GRANT OF RESTRICTED STOCK UNITS.  SUBJECT TO THE TERMS AND
PROVISIONS OF THE PLAN, RESTRICTED STOCK UNITS MAY BE GRANTED TO PARTICIPANTS IN
SUCH AMOUNTS AND UPON SUCH TERMS, AND AT ANY TIME AND FROM TIME TO TIME, AS
SHALL BE DETERMINED BY THE COMMITTEE.


B)             AWARD AGREEMENT.  EACH GRANT OF RESTRICTED STOCK UNITS SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE APPLICABLE PERIOD OF
RESTRICTION, THE NUMBER OF RESTRICTED STOCK UNITS GRANTED, AND SUCH OTHER
PROVISIONS AS THE COMMITTEE SHALL DETERMINE.


C)              VALUE OF RESTRICTED STOCK UNITS.  THE INITIAL VALUE OF A
RESTRICTED STOCK UNIT SHALL EQUAL THE FAIR MARKET VALUE OF A SHARE ON THE DATE
OF GRANT; PROVIDED, HOWEVER, THAT THIS RESTRICTION SHALL NOT APPLY TO AWARDS
THAT ARE ADJUSTED PURSUANT TO SECTION 18 HEREIN.


D)             PERIOD OF RESTRICTION.  EXCEPT AS OTHERWISE PROVIDED IN A
PARTICIPANT’S AWARD AGREEMENT UPON A TERMINATION OF EMPLOYMENT OR PURSUANT TO
SECTION 19 IN THE EVENT OF A CHANGE IN CONTROL OR SUBSIDIARY DISPOSITION, AN
AWARD OF RESTRICTED STOCK UNITS SHALL HAVE A MINIMUM PERIOD OF RESTRICTION OF
THREE (3) YEARS, WHICH PERIOD MAY, AT THE DISCRETION OF THE COMMITTEE, LAPSE ON
A PRO-RATED, GRADED, OR CLIFF BASIS; PROVIDED, HOWEVER, THAT IN THE COMMITTEE’S
SOLE DISCRETION, UP TO FIVE PERCENT (5%) OF THE SHARES AVAILABLE FOR ISSUANCE AS
FULL-VALUE AWARDS UNDER THE PLAN MAY HAVE A SHORTER PERIOD OF RESTRICTION, BUT
IN NO CASE LESS THAN ONE (1) YEAR.


E)              FORM AND TIMING OF PAYMENT.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 19 HEREIN OR A PARTICIPANT’S AWARD AGREEMENT, PAYMENT OF RESTRICTED
STOCK UNITS SHALL BE MADE AT A SPECIFIED SETTLEMENT DATE THAT SHALL NOT BE
EARLIER THAN THE LAST DAY OF THE PERIOD OF RESTRICTION.  THE COMMITTEE, IN ITS
SOLE DISCRETION, MAY PAY EARNED RESTRICTED STOCK UNITS BY DELIVERY OF SHARES OR
BY PAYMENT IN CASH OF AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF SUCH SHARES
(OR A COMBINATION THEREOF).  THE COMMITTEE MAY PROVIDE THAT SETTLEMENT OF
RESTRICTED STOCK UNITS SHALL BE DEFERRED, ON A MANDATORY BASIS OR AT THE
ELECTION OF THE PARTICIPANT.


F)                VOTING RIGHTS.  A PARTICIPANT SHALL HAVE NO VOTING RIGHTS WITH
RESPECT TO ANY RESTRICTED STOCK UNITS GRANTED HEREUNDER.


G)             TERMINATION OF EMPLOYMENT OR SERVICE.  EACH AWARD AGREEMENT SHALL
SET FORTH THE EXTENT TO WHICH THE PARTICIPANT SHALL HAVE THE RIGHT TO RECEIVE A
PAYOUT RESPECTING AN AWARD OF RESTRICTED STOCK UNITS FOLLOWING TERMINATION OF
THE PARTICIPANT’S EMPLOYMENT OR, IF THE PARTICIPANT IS A DIRECTOR OR CONSULTANT,
SERVICE WITH THE COMPANY AND ITS SUBSIDIARIES.  SUCH PROVISIONS SHALL BE
DETERMINED IN THE SOLE DISCRETION OF THE COMMITTEE, NEED NOT BE UNIFORM AMONG
ALL RESTRICTED STOCK UNITS, AND MAY REFLECT DISTINCTIONS BASED ON THE REASONS
FOR TERMINATION OF EMPLOYMENT OR SERVICE.


10)        PERFORMANCE SHARES.


A)              GRANT OF PERFORMANCE SHARES.  SUBJECT TO THE TERMS AND
PROVISIONS OF THE PLAN, PERFORMANCE SHARES MAY BE GRANTED TO PARTICIPANTS IN
SUCH AMOUNTS AND UPON SUCH TERMS, AND AT ANY TIME AND FROM TIME TO TIME, AS
SHALL BE DETERMINED BY THE COMMITTEE.


B)             AWARD AGREEMENT.  EACH GRANT OF PERFORMANCE SHARES SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE APPLICABLE PERFORMANCE
PERIOD(S) AND PERFORMANCE MEASURE(S), THE NUMBER OF PERFORMANCE SHARES GRANTED,
AND SUCH OTHER PROVISIONS AS THE COMMITTEE SHALL DETERMINE; PROVIDED, HOWEVER,
THAT EXCEPT AS OTHERWISE PROVIDED IN A PARTICIPANT’S AWARD AGREEMENT UPON A
TERMINATION OF EMPLOYMENT OR PURSUANT TO SECTION 19 IN THE EVENT OF A CHANGE IN
CONTROL OR SUBSIDIARY DISPOSITION, IN NO CASE SHALL A PERFORMANCE PERIOD BE FOR
A PERIOD OF LESS THAN ONE (1) YEAR.


C)              VALUE OF PERFORMANCE SHARES.  THE INITIAL VALUE OF A PERFORMANCE
SHARE SHALL EQUAL THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT;
PROVIDED, HOWEVER, THAT THIS RESTRICTION SHALL NOT APPLY TO AWARDS THAT ARE
ADJUSTED PURSUANT TO SECTION 18 HEREIN.

7


--------------------------------------------------------------------------------





D)             FORM AND TIMING OF PAYMENT.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 19 HEREIN OR A PARTICIPANT’S AWARD AGREEMENT, PAYMENT OF PERFORMANCE
SHARES SHALL BE MADE AT A SPECIFIED SETTLEMENT DATE THAT SHALL NOT BE EARLIER
THAN THE LAST DAY OF THE PERFORMANCE PERIOD.  THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY PAY EARNED PERFORMANCE SHARES BY DELIVERY OF SHARES OR BY
PAYMENT IN CASH OF AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF SUCH SHARES (OR A
COMBINATION THEREOF).  THE COMMITTEE MAY PROVIDE THAT SETTLEMENT OF PERFORMANCE
SHARES SHALL BE DEFERRED, ON A MANDATORY BASIS OR AT THE ELECTION OF THE
PARTICIPANT.


E)              VOTING RIGHTS.  A PARTICIPANT SHALL HAVE NO VOTING RIGHTS WITH
RESPECT TO ANY PERFORMANCE SHARES GRANTED HEREUNDER.


F)                TERMINATION OF EMPLOYMENT OR SERVICE.  EACH AWARD AGREEMENT
SHALL SET FORTH THE EXTENT TO WHICH THE PARTICIPANT SHALL HAVE THE RIGHT TO
RECEIVE A PAYOUT RESPECTING AN AWARD OF PERFORMANCE SHARES FOLLOWING TERMINATION
OF THE PARTICIPANT’S EMPLOYMENT OR, IF THE PARTICIPANT IS A CONSULTANT, SERVICE
WITH THE COMPANY AND ITS SUBSIDIARIES.  SUCH PROVISIONS SHALL BE DETERMINED IN
THE SOLE DISCRETION OF THE COMMITTEE, NEED NOT BE UNIFORM AMONG ALL
PARTICIPANTS, AND MAY REFLECT DISTINCTIONS BASED ON THE REASONS FOR TERMINATION
OF EMPLOYMENT OR SERVICE


11)        PERFORMANCE UNITS.


A)              GRANT OF PERFORMANCE UNITS.  SUBJECT TO THE TERMS AND CONDITIONS
OF THE PLAN, PERFORMANCE UNITS MAY BE GRANTED TO PARTICIPANTS IN SUCH AMOUNTS
AND UPON SUCH TERMS, AND AT ANY TIME AND FROM TIME TO TIME, AS SHALL BE
DETERMINED BY THE COMMITTEE.


B)             AWARD AGREEMENT.  EACH GRANT OF PERFORMANCE UNITS SHALL BE
EVIDENCED BY AN AWARD AGREEMENT THAT SHALL SPECIFY THE NUMBER OF PERFORMANCE
UNITS GRANTED, THE PERFORMANCE PERIOD(S) AND PERFORMANCE MEASURE(S), THE
PERFORMANCE GOALS AND SUCH OTHER PROVISIONS AS THE COMMITTEE SHALL DETERMINE;
PROVIDED, HOWEVER, THAT EXCEPT AS OTHERWISE PROVIDED IN A PARTICIPANT’S AWARD
AGREEMENT UPON A TERMINATION OF EMPLOYMENT OR PURSUANT TO SECTION 19 IN THE
EVENT OF A CHANGE IN CONTROL OR SUBSIDIARY DISPOSITION, IN NO CASE SHALL A
PERFORMANCE PERIOD BE FOR A PERIOD OF LESS THAN ONE (1) YEAR.


C)              VALUE OF PERFORMANCE UNITS.  THE COMMITTEE SHALL SET PERFORMANCE
GOALS IN ITS DISCRETION THAT, DEPENDING ON THE EXTENT TO WHICH THEY ARE MET,
WILL DETERMINE THE NUMBER AND/OR VALUE OF PERFORMANCE UNITS THAT WILL BE PAID
OUT TO THE PARTICIPANTS.


D)             FORM AND TIMING OF PAYMENT.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 19 HEREIN OR A PARTICIPANT’S AWARD AGREEMENT, PAYMENT OF EARNED
PERFORMANCE UNITS SHALL BE MADE FOLLOWING THE CLOSE OF THE APPLICABLE
PERFORMANCE PERIOD.  THE COMMITTEE, IN ITS SOLE DISCRETION, MAY PAY EARNED
PERFORMANCE UNITS IN CASH OR IN SHARES THAT HAVE AN AGGREGATE FAIR MARKET VALUE
EQUAL TO THE VALUE OF THE EARNED PERFORMANCE UNITS (OR A COMBINATION THEREOF). 
THE COMMITTEE MAY PROVIDE THAT SETTLEMENT OF PERFORMANCE UNITS SHALL BE
DEFERRED, ON A MANDATORY BASIS OR AT THE ELECTION OF THE PARTICIPANT.


E)              VOTING RIGHTS.  A PARTICIPANT SHALL HAVE NO VOTING RIGHTS WITH
RESPECT TO ANY PERFORMANCE UNITS GRANTED HEREUNDER.


F)                TERMINATION OF EMPLOYMENT OR SERVICE.  EACH AWARD AGREEMENT
SHALL SET FORTH THE EXTENT TO WHICH THE PARTICIPANT SHALL HAVE THE RIGHT TO
RECEIVE A PAYOUT RESPECTING AN AWARD OF PERFORMANCE UNITS FOLLOWING TERMINATION
OF THE PARTICIPANT’S EMPLOYMENT OR, IF THE PARTICIPANT IS A CONSULTANT, SERVICE
WITH THE COMPANY AND ITS SUBSIDIARIES.  SUCH PROVISIONS SHALL BE DETERMINED IN
THE SOLE DISCRETION OF THE COMMITTEE, NEED NOT BE UNIFORM AMONG ALL PERFORMANCE
UNITS AND MAY REFLECT DISTINCTIONS BASED ON REASONS FOR TERMINATION OF
EMPLOYMENT OR SERVICE.

8


--------------------------------------------------------------------------------





12)        OTHER STOCK-BASED AWARDS.


A)              GRANT.  THE COMMITTEE SHALL HAVE THE RIGHT TO GRANT OTHER AWARDS
THAT MAY INCLUDE, WITHOUT LIMITATION, THE GRANT OF SHARES BASED ON ATTAINMENT OF
PERFORMANCE GOALS ESTABLISHED BY THE COMMITTEE, THE PAYMENT OF SHARES AS A BONUS
OR IN LIEU OF CASH BASED ON ATTAINMENT OF PERFORMANCE GOALS ESTABLISHED BY THE
COMMITTEE, AND THE PAYMENT OF SHARES IN LIEU OF CASH UNDER OTHER COMPANY
INCENTIVE OR BONUS PROGRAMS.


B)             PERIOD OF RESTRICTION.  EXCEPT AS OTHERWISE PROVIDED IN A
PARTICIPANT’S AWARD AGREEMENT UPON A TERMINATION OF EMPLOYMENT OR PURSUANT TO
SECTION 19 IN THE EVENT OF A CHANGE IN CONTROL OR SUBSIDIARY DISPOSITION, AWARDS
GRANTED PURSUANT TO THIS SECTION 12 SHALL HAVE A MINIMUM PERIOD OF RESTRICTION
OF THREE (3) YEARS, WHICH PERIOD MAY, AT THE DISCRETION OF THE COMMITTEE, LAPSE
ON A PRO-RATED, GRADED, OR CLIFF BASIS (AS SPECIFIED IN AN AWARD AGREEMENT);
PROVIDED, HOWEVER, THAT IN THE COMMITTEE’S SOLE DISCRETION, UP TO FIVE PERCENT
(5%) OF THE SHARES AVAILABLE FOR ISSUANCE AS FULL-VALUE AWARDS UNDER THE PLAN
MAY HAVE A SHORTER PERIOD OF RESTRICTION, BUT IN NO CASE LESS THAN ONE (1)
YEAR.  NOTWITHSTANDING THE ABOVE, AN AWARD OF PAYMENT SHARES IN LIEU OF CASH
UNDER OTHER COMPANY INCENTIVE OR BONUS PROGRAMS SHALL NOT BE SUBJECT TO THE
MINIMUM PERIOD OF RESTRICTION LIMITATIONS DESCRIBED ABOVE.


C)              PAYMENT OF OTHER STOCK-BASED AWARDS.  SUBJECT TO SECTION 12(B)
HEREOF, PAYMENT UNDER OR SETTLEMENT OF ANY SUCH AWARDS SHALL BE MADE IN SUCH
MANNER AND AT SUCH TIMES AS THE COMMITTEE MAY DETERMINE.  THE COMMITTEE MAY
PROVIDE THAT SETTLEMENT OF OTHER STOCK-BASED AWARDS SHALL BE DEFERRED, ON A
MANDATORY BASIS OR AT THE ELECTION OF THE PARTICIPANT.


D)             TERMINATION OF EMPLOYMENT OR SERVICE.  THE COMMITTEE SHALL
DETERMINE THE EXTENT TO WHICH THE PARTICIPANT SHALL HAVE THE RIGHT TO RECEIVE
OTHER STOCK-BASED AWARDS FOLLOWING TERMINATION OF THE PARTICIPANT’S EMPLOYMENT
OR, IF THE PARTICIPANT IS A DIRECTOR OR CONSULTANT, SERVICE WITH THE COMPANY AND
ITS SUBSIDIARIES.  SUCH PROVISIONS SHALL BE DETERMINED IN THE SOLE DISCRETION OF
THE COMMITTEE, SUCH PROVISIONS MAY BE INCLUDED IN AN AGREEMENT ENTERED INTO WITH
EACH PARTICIPANT, BUT NEED NOT BE UNIFORM AMONG ALL OTHER STOCK-BASED AWARDS,
AND MAY REFLECT DISTINCTIONS BASED ON THE REASONS FOR TERMINATION OF EMPLOYMENT
OR SERVICE.


13)        DIVIDEND EQUIVALENTS.  AT THE DISCRETION OF THE COMMITTEE, AWARDS
GRANTED PURSUANT TO THE PLAN MAY PROVIDE PARTICIPANTS WITH THE RIGHT TO RECEIVE
DIVIDEND EQUIVALENTS, WHICH MAY BE PAID CURRENTLY OR CREDITED TO AN ACCOUNT FOR
THE PARTICIPANTS, AND MAY BE SETTLED IN CASH AND/OR SHARES, AS DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION, SUBJECT IN EACH CASE TO SUCH TERMS AND
CONDITIONS AS THE COMMITTEE SHALL ESTABLISH.

9


--------------------------------------------------------------------------------





14)        PERFORMANCE-BASED EXCEPTION.


A)              THE COMMITTEE MAY SPECIFY THAT THE ATTAINMENT OF ONE OR MORE OF
THE PERFORMANCE MEASURES SET FORTH IN THIS SECTION 14 SHALL DETERMINE THE DEGREE
OF GRANTING, VESTING AND/OR PAYOUT WITH RESPECT TO AWARDS THAT THE COMMITTEE
INTENDS WILL QUALIFY FOR THE PERFORMANCE-BASED EXCEPTION.  THE PERFORMANCE GOALS
TO BE USED FOR SUCH AWARDS SHALL BE CHOSEN FROM AMONG THE FOLLOWING PERFORMANCE
MEASURES (THE “PERFORMANCE MEASURES”): TOTAL SHAREHOLDER RETURN, STOCK PRICE,
NET CUSTOMER SALES, VOLUME, GROSS PROFIT, GROSS MARGIN, OPERATING PROFIT,
OPERATING MARGIN, MANAGEMENT PROFIT, EARNINGS FROM CONTINUING OPERATIONS BEFORE
INCOME TAXES, EARNINGS FROM CONTINUING OPERATIONS, EARNINGS PER SHARE FROM
CONTINUING OPERATIONS, NET OPERATING PROFIT AFTER TAX, NET EARNINGS, NET
EARNINGS PER SHARE, RETURN ON ASSETS, RETURN ON INVESTMENT, RETURN ON EQUITY,
RETURN ON INVESTED CAPITAL, COST OF CAPITAL, AVERAGE CAPITAL EMPLOYED, CASH
VALUE ADDED, ECONOMIC VALUE ADDED, CASH FLOW, CASH FLOW FROM OPERATIONS, WORKING
CAPITAL, WORKING CAPITAL AS A PERCENTAGE OF NET CUSTOMER SALES, ASSET GROWTH,
ASSET TURNOVER, MARKET SHARE, CUSTOMER SATISFACTION, AND EMPLOYEE SATISFACTION. 
THE TARGETED LEVEL OR LEVELS OF PERFORMANCE WITH RESPECT TO SUCH PERFORMANCE
MEASURES MAY BE ESTABLISHED AT SUCH LEVELS AND ON SUCH TERMS AS THE COMMITTEE
MAY DETERMINE, IN ITS DISCRETION, ON A CORPORATE-WIDE BASIS OR WITH RESPECT TO
ONE OR MORE BUSINESS UNITS, DIVISIONS, SUBSIDIARIES, BUSINESS SEGMENTS OR
FUNCTIONS, AND IN EITHER ABSOLUTE TERMS OR RELATIVE TO THE PERFORMANCE OF ONE OR
MORE COMPARABLE COMPANIES OR AN INDEX COVERING MULTIPLE COMPANIES.  AWARDS THAT
ARE NOT INTENDED TO QUALIFY FOR THE PERFORMANCE-BASED EXCEPTION MAY BE BASED ON
THESE OR SUCH OTHER PERFORMANCE MEASURES AS THE COMMITTEE MAY DETERMINE.


B)             UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, MEASUREMENT OF
PERFORMANCE GOALS WITH RESPECT TO THE PERFORMANCE MEASURES ABOVE SHALL EXCLUDE
THE IMPACT OF CHARGES FOR RESTRUCTURINGS, DISCONTINUED OPERATIONS, EXTRAORDINARY
ITEMS, AND OTHER UNUSUAL OR NON-RECURRING ITEMS, AS WELL AS THE CUMULATIVE
EFFECTS OF TAX OR ACCOUNTING CHANGES, EACH AS DETERMINED IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES OR IDENTIFIED IN THE COMPANY’S
FINANCIAL STATEMENTS, NOTES TO THE FINANCIAL STATEMENTS, MANAGEMENT’S DISCUSSION
AND ANALYSIS OR OTHER FILINGS WITH THE SEC.


C)              PERFORMANCE GOALS MAY DIFFER FOR AWARDS GRANTED TO ANY ONE
PARTICIPANT OR TO DIFFERENT PARTICIPANTS.


D)             ACHIEVEMENT OF PERFORMANCE GOALS IN RESPECT OF AWARDS INTENDED TO
QUALIFY UNDER THE PERFORMANCE-BASED EXCEPTION SHALL BE MEASURED OVER A
PERFORMANCE PERIOD SPECIFIED IN THE AWARD AGREEMENT, AND THE GOALS SHALL BE
ESTABLISHED NOT LATER THAN NINETY (90) DAYS AFTER THE BEGINNING OF THE
PERFORMANCE PERIOD OR, IF LESS THAN NINETY (90) DAYS, THE NUMBER OF DAYS WHICH
IS EQUAL TO TWENTY-FIVE PERCENT (25%) OF THE RELEVANT PERFORMANCE PERIOD
APPLICABLE TO THE AWARD.


E)              THE COMMITTEE SHALL HAVE THE DISCRETION TO ADJUST THE
DETERMINATIONS OF THE DEGREE OF ATTAINMENT OF THE PRE-ESTABLISHED PERFORMANCE
GOALS; PROVIDED, HOWEVER, THAT AWARDS THAT ARE DESIGNED TO QUALIFY FOR THE
PERFORMANCE-BASED EXCEPTION MAY NOT BE ADJUSTED UPWARD (THE COMMITTEE MAY, IN
ITS DISCRETION, ADJUST SUCH AWARDS DOWNWARD).


15)        TRANSFERABILITY OF AWARDS.  INCENTIVE STOCK OPTIONS MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED, OTHER
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND SHALL BE
EXERCISABLE DURING A PARTICIPANT'S LIFETIME ONLY BY SUCH PARTICIPANT.  OTHER
AWARDS SHALL BE TRANSFERABLE TO THE EXTENT PROVIDED IN THE AWARD AGREEMENT,
EXCEPT THAT NO AWARD MAY BE TRANSFERRED FOR CONSIDERATION.


16)        TAXES.  THE COMPANY SHALL HAVE THE POWER AND RIGHT, PRIOR TO THE
DELIVERY OF SHARES PURSUANT TO AN AWARD, TO DEDUCT OR WITHHOLD, OR REQUIRE A
PARTICIPANT TO REMIT TO THE COMPANY (OR A SUBSIDIARY), AN AMOUNT (IN CASH OR
SHARES) SUFFICIENT TO SATISFY ANY APPLICABLE TAX WITHHOLDING REQUIREMENTS
APPLICABLE TO AN AWARD.  WHENEVER UNDER THE PLAN PAYMENTS ARE TO BE MADE IN
CASH, SUCH PAYMENTS SHALL BE NET OF AN AMOUNT SUFFICIENT TO SATISFY ANY
APPLICABLE TAX WITHHOLDING REQUIREMENTS.  SUBJECT TO SUCH RESTRICTIONS AS THE
COMMITTEE MAY PRESCRIBE, A PARTICIPANT MAY SATISFY ALL OR A PORTION OF ANY TAX
WITHHOLDING REQUIREMENTS BY ELECTING TO HAVE THE COMPANY WITHHOLD SHARES HAVING
A FAIR MARKET VALUE EQUAL TO THE AMOUNT TO BE WITHHELD UP TO THE MINIMUM
STATUTORY TAX WITHHOLDING RATE (OR SUCH OTHER RATE THAT WILL NOT RESULT IN A
NEGATIVE ACCOUNTING IMPACT).

10


--------------------------------------------------------------------------------





17)        CONDITIONS UPON ISSUANCE OF SHARES.


A)              SHARES SHALL NOT BE ISSUED PURSUANT TO THE EXERCISE OF AN AWARD
UNLESS THE EXERCISE OF SUCH AWARD AND THE ISSUANCE AND DELIVERY OF SUCH SHARES
PURSUANT THERETO SHALL COMPLY WITH ALL APPLICABLE LAWS, AND SHALL BE FURTHER
SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH
COMPLIANCE.


B)             AS A CONDITION TO THE EXERCISE OF AN AWARD, THE COMPANY MAY
REQUIRE THE PERSON EXERCISING SUCH AWARD TO REPRESENT AND WARRANT AT THE TIME OF
ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED ONLY FOR INVESTMENT AND
WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH SHARES IF, IN THE
OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS REQUIRED BY ANY
APPLICABLE LAWS.


18)        ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY NON
RECIPROCAL TRANSACTION BETWEEN THE COMPANY AND THE SHAREHOLDERS OF THE COMPANY
THAT CAUSES THE PER SHARE VALUE OF SHARES UNDERLYING AN AWARD TO CHANGE, SUCH AS
A STOCK DIVIDEND, STOCK SPLIT, SPIN OFF, RIGHTS OFFERING, OR RECAPITALIZATION
THROUGH A LARGE, NONRECURRING CASH DIVIDEND, AND IN THE EVENT OF ANY OTHER
CHANGE IN CORPORATE CAPITALIZATION, SUCH AS A MERGER, CONSOLIDATION, ANY
REORGANIZATION (WHETHER OR NOT SUCH REORGANIZATION COMES WITHIN THE DEFINITION
OF SUCH TERM IN SECTION 368 OF THE CODE) OR ANY PARTIAL OR COMPLETE LIQUIDATION
OF THE COMPANY, IN ITS SOLE DISCRETION, MAY CAUSE THERE TO BE MADE AN EQUITABLE
ADJUSTMENT TO THE NUMBER AND KIND SHARES THAT MAY BE ISSUED UNDER THE PLAN, OR
TO ANY INDIVIDUAL UNDER THE PLAN, AND TO THE NUMBER AND KIND OF SHARES OR OTHER
PROPERTY SUBJECT TO AND THE EXERCISE PRICE (IF APPLICABLE) OF ANY THEN
OUTSTANDING AWARDS, AND SUCH ADJUSTMENT SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES OF THE PLAN.


19)        CHANGE IN CONTROL, CASH-OUT AND TERMINATION OF UNDERWATER
OPTIONS/SARS, AND SUBSIDIARY DISPOSITION.


A)              CHANGE IN CONTROL.  EXCEPT AS OTHERWISE PROVIDED IN A
PARTICIPANT’S AWARD AGREEMENT OR PURSUANT TO SECTION 19(B) HEREOF, UPON THE
OCCURRENCE OF A CHANGE IN CONTROL, UNLESS OTHERWISE SPECIFICALLY PROHIBITED
UNDER APPLICABLE LAWS, OR BY THE RULES AND REGULATIONS OF ANY GOVERNING
GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES:


I)                 ANY AND ALL OUTSTANDING OPTIONS AND SARS GRANTED HEREUNDER
SHALL BECOME IMMEDIATELY EXERCISABLE UNLESS SUCH AWARDS ARE ASSUMED, CONVERTED
OR REPLACED BY THE CONTINUING ENTITY; PROVIDED, HOWEVER, THAT IN THE EVENT OF A
PARTICIPANT’S TERMINATION OF EMPLOYMENT WITHOUT CAUSE WITHIN TWENTY-FOUR (24)
MONTHS FOLLOWING CONSUMMATION OF A CHANGE IN CONTROL, ANY REPLACEMENT AWARDS
SHALL BECOME IMMEDIATELY EXERCISABLE;


II)              ANY PERIOD OF RESTRICTION OR OTHER RESTRICTION IMPOSED ON
RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND OTHER STOCK-BASED AWARDS SHALL
LAPSE UNLESS SUCH AWARDS ARE ASSUMED, CONVERTED OR REPLACED BY THE CONTINUING
ENTITY; PROVIDED, HOWEVER, THAT IN THE EVENT OF A PARTICIPANT’S TERMINATION OF
EMPLOYMENT WITHOUT CAUSE WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING CONSUMMATION
OF A CHANGE IN CONTROL, THE PERIOD OF RESTRICTION ON ANY REPLACEMENT AWARDS
SHALL LAPSE; AND


III)           ANY AND ALL PERFORMANCE SHARES, PERFORMANCE UNITS AND OTHER
AWARDS (IF PERFORMANCE-BASED) SHALL VEST ON A PRO RATA MONTHLY BASIS, INCLUDING
FULL CREDIT FOR PARTIAL MONTHS ELAPSED, AND WILL BE PAID (A) BASED ON THE LEVEL
OF PERFORMANCE ACHIEVED AS OF THE DATE OF THE CHANGE IN CONTROL, IF
DETERMINABLE, OR (B) AT THE TARGET LEVEL, IF NOT DETERMINABLE.  THE AMOUNT OF
THE VESTED AWARD MAY BE COMPUTED UNDER THE FOLLOWING FORMULA:  TOTAL AWARD
NUMBER OF SHARES TIMES (NUMBER OF FULL MONTHS ELAPSED IN SHORTEST POSSIBLE
VESTING PERIOD DIVIDED BY NUMBER OF FULL MONTHS IN SHORTEST POSSIBLE VESTING
PERIOD) TIMES PERCENT PERFORMANCE LEVEL ACHIEVED IMMEDIATELY PRIOR TO THE
SPECIFIED EFFECTIVE DATE OF THE CHANGE IN CONTROL.


WITH RESPECT TO PARAGRAPHS (I) AND (II) OF SECTION 19(A) ABOVE, THE AWARD
AGREEMENT MAY PROVIDE THAT ANY REPLACEMENT AWARDS WILL BECOME IMMEDIATELY
EXERCISABLE OR ANY PERIOD OF RESTRICTION SHALL LAPSE IN THE EVENT OF

11


--------------------------------------------------------------------------------





A TERMINATION OF EMPLOYMENT BY THE PARTICIPANT FOR “GOOD REASON” AS SUCH TERM IS
DEFINED IN ANY EMPLOYMENT AGREEMENT OR SEVERANCE AGREEMENT OR POLICY APPLICABLE
TO SUCH PARTICIPANT.


B)             CASH-OUT AND TERMINATION OF UNDERWATER OPTIONS/SARS.  THE
COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE THAT (I) ALL OUTSTANDING OPTIONS
AND SARS SHALL BE TERMINATED UPON THE OCCURRENCE OF A CHANGE IN CONTROL AND THAT
EACH PARTICIPANT SHALL RECEIVE, WITH RESPECT TO EACH SHARE SUBJECT TO SUCH
OPTIONS OR SARS, AN AMOUNT IN CASH EQUAL TO THE EXCESS OF THE FAIR MARKET VALUE
OF A SHARE IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE CHANGE IN CONTROL OVER THE
OPTION EXERCISE PRICE OR THE SAR GRANT PRICE; AND (II) OPTIONS AND SARS
OUTSTANDING AS OF THE DATE OF THE CHANGE IN CONTROL MAY BE CANCELLED AND
TERMINATED WITHOUT PAYMENT THEREFORE IF THE FAIR MARKET VALUE OF A SHARE AS OF
THE DATE OF THE CHANGE IN CONTROL IS LESS THAN THE OPTION EXERCISE PRICE OR THE
SAR GRANT PRICE.


C)              SUBSIDIARY DISPOSITION.  THE COMMITTEE SHALL HAVE THE AUTHORITY,
EXERCISABLE EITHER IN ADVANCE OF ANY ACTUAL OR ANTICIPATED SUBSIDIARY
DISPOSITION OR AT THE TIME OF AN ACTUAL SUBSIDIARY DISPOSITION AND EITHER AT THE
TIME OF THE GRANT OF AN AWARD OR AT ANY TIME WHILE AN AWARD REMAINS OUTSTANDING,
TO PROVIDE FOR THE AUTOMATIC FULL VESTING AND EXERCISABILITY OF ONE OR MORE
OUTSTANDING UNVESTED AWARDS UNDER THE PLAN AND THE TERMINATION OF RESTRICTIONS
ON TRANSFER AND REPURCHASE OR FORFEITURE RIGHTS ON SUCH AWARDS, IN CONNECTION
WITH A SUBSIDIARY DISPOSITION, BUT ONLY WITH RESPECT TO THOSE PARTICIPANTS WHO
ARE AT THE TIME ENGAGED PRIMARILY IN CONTINUOUS SERVICE WITH THE SUBSIDIARY
INVOLVED IN SUCH SUBSIDIARY DISPOSITION.  THE COMMITTEE ALSO SHALL HAVE THE
AUTHORITY TO CONDITION ANY SUCH AWARD VESTING AND EXERCISABILITY OR RELEASE FROM
SUCH LIMITATIONS UPON THE SUBSEQUENT TERMINATION OF THE AFFECTED PARTICIPANT’S
CONTINUOUS SERVICE WITH THAT SUBSIDIARY WITHIN A SPECIFIED PERIOD FOLLOWING THE
EFFECTIVE DATE OF THE SUBSIDIARY DISPOSITION.  THE COMMITTEE MAY PROVIDE THAT
ANY AWARDS SO VESTED OR RELEASED FROM SUCH LIMITATIONS IN CONNECTION WITH A
SUBSIDIARY DISPOSITION, SHALL REMAIN FULLY EXERCISABLE UNTIL THE EXPIRATION OR
SOONER TERMINATION OF THE AWARD.


20)        AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN.


A)              AMENDMENT, MODIFICATION AND TERMINATION.  THE BOARD MAY AT ANY
TIME AND FROM TIME TO TIME, ALTER, AMEND, SUSPEND OR TERMINATE THE PLAN IN WHOLE
OR IN PART; PROVIDED, HOWEVER, THAT NO AMENDMENT THAT REQUIRES STOCKHOLDER
APPROVAL IN ORDER FOR THE PLAN TO CONTINUE TO COMPLY WITH THE NASDAQ LISTING
STANDARDS OR ANY RULE PROMULGATED BY THE SEC OR ANY SECURITIES EXCHANGE ON WHICH
SHARES ARE LISTED OR ANY OTHER APPLICABLE LAWS SHALL BE EFFECTIVE UNLESS SUCH
AMENDMENT SHALL BE APPROVED BY THE REQUISITE VOTE OF STOCKHOLDERS OF THE COMPANY
ENTITLED TO VOTE THEREON WITHIN THE TIME PERIOD REQUIRED UNDER SUCH APPLICABLE
LISTING STANDARD OR RULE.


B)             ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR
NONRECURRING EVENTS.  THE COMMITTEE MAY MAKE ADJUSTMENTS IN THE TERMS AND
CONDITIONS OF, AND THE CRITERIA INCLUDED IN, AWARDS IN RECOGNITION OF UNUSUAL OR
NONRECURRING EVENTS (INCLUDING, WITHOUT LIMITATION, THE EVENTS DESCRIBED IN
SECTION 18 HEREOF) AFFECTING THE COMPANY OR THE FINANCIAL STATEMENTS OF THE
COMPANY OR OF CHANGES IN APPLICABLE LAWS, REGULATIONS, OR ACCOUNTING PRINCIPLES,
WHENEVER THE COMMITTEE DETERMINES THAT SUCH ADJUSTMENTS ARE APPROPRIATE IN ORDER
TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS
INTENDED TO BE MADE AVAILABLE UNDER THE PLAN.  WITH RESPECT TO ANY AWARDS
INTENDED TO COMPLY WITH THE PERFORMANCE-BASED EXCEPTION, UNLESS OTHERWISE
DETERMINED BY THE COMMITTEE, ANY SUCH EXCEPTION SHALL BE SPECIFIED AT SUCH TIMES
AND IN SUCH MANNER AS WILL NOT CAUSE SUCH AWARDS TO FAIL TO QUALIFY UNDER THE
PERFORMANCE-BASED EXCEPTION.


C)              AWARDS PREVIOUSLY GRANTED.  NO TERMINATION, AMENDMENT OR
MODIFICATION OF THE PLAN OR OF ANY AWARD SHALL ADVERSELY AFFECT IN ANY MATERIAL
WAY ANY AWARD PREVIOUSLY GRANTED UNDER THE PLAN WITHOUT THE WRITTEN CONSENT OF
THE PARTICIPANT HOLDING SUCH AWARD, UNLESS SUCH TERMINATION, MODIFICATION OR
AMENDMENT IS REQUIRED BY APPLICABLE LAWS AND EXCEPT AS OTHERWISE PROVIDED
HEREIN.


D)             NO REPRICING. EXCEPT FOR ADJUSTMENTS MADE PURSUANT TO SECTION 18,
NO AMENDMENT SHALL REDUCE THE EXERCISE PRICE OF OUTSTANDING OPTIONS OR THE GRANT
PRICE OF OUTSTANDING SARS, NOR MAY ANY OUTSTANDING

12


--------------------------------------------------------------------------------





OPTIONS OR OUTSTANDING SARS BE SURRENDERED TO THE COMPANY AS CONSIDERATION FOR
THE GRANT OF NEW OPTIONS OR SARS WITH A LOWER EXERCISE PRICE OR GRANT PRICE,
WITHOUT THE APPROVAL OF THE STOCKHOLDERS OF THE COMPANY.


E)              COMPLIANCE WITH THE PERFORMANCE-BASED EXCEPTION.  IF IT IS
INTENDED THAT AN AWARD COMPLY WITH THE REQUIREMENTS OF THE PERFORMANCE-BASED
EXCEPTION, THE COMMITTEE MAY APPLY ANY RESTRICTIONS IT DEEMS APPROPRIATE SUCH
THAT THE AWARDS MAINTAIN ELIGIBILITY FOR THE PERFORMANCE-BASED EXCEPTION.  IF
CHANGES ARE MADE TO CODE SECTION 162(M) OR REGULATIONS PROMULGATED THEREUNDER TO
PERMIT GREATER FLEXIBILITY WITH RESPECT TO ANY AWARD OR AWARDS AVAILABLE UNDER
THE PLAN, THE COMMITTEE MAY, SUBJECT TO THIS SECTION 20, MAKE ANY ADJUSTMENTS TO
THE PLAN AND/OR AWARD AGREEMENTS IT DEEMS APPROPRIATE.


21)        RESERVATION OF SHARES.


A)              THE COMPANY, DURING THE TERM OF THE PLAN, WILL AT ALL TIMES
RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE SUFFICIENT TO
SATISFY THE REQUIREMENTS OF THE PLAN.


B)             THE INABILITY OF THE COMPANY TO OBTAIN AUTHORITY FROM ANY
REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY IS DEEMED BY THE COMPANY’S
COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER,
SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR
SELL SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY SHALL NOT HAVE BEEN
OBTAINED.


22)        RIGHTS OF PARTICIPANTS. 


A)              CONTINUED SERVICE.  THE PLAN SHALL NOT CONFER UPON ANY
PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTING
RELATIONSHIP WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH HIS OR HER
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE HIS OR HER EMPLOYMENT OR CONSULTING
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


B)             PARTICIPANT.  NO EMPLOYEE, DIRECTOR OR CONSULTANT SHALL HAVE THE
RIGHT TO BE SELECTED TO RECEIVE AN AWARD UNDER THE PLAN, OR, HAVING BEEN SO
SELECTED, TO BE SELECTED TO RECEIVE FUTURE AWARDS.


23)        SUCCESSORS.  ALL OBLIGATIONS OF THE COMPANY UNDER THE PLAN AND WITH
RESPECT TO AWARDS SHALL BE BINDING ON ANY SUCCESSOR TO THE COMPANY, WHETHER THE
EXISTENCE OF SUCH SUCCESSOR IS THE RESULT OF A DIRECT OR INDIRECT PURCHASE,
MERGER, CONSOLIDATION, OR OTHER EVENT, OR A SALE OR DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY AND REFERENCES TO
THE "COMPANY" HEREIN AND IN ANY AWARD AGREEMENTS SHALL BE DEEMED TO REFER TO
SUCH SUCCESSORS.


24)        LEGAL CONSTRUCTION.


A)              GENDER, NUMBER AND REFERENCES.  EXCEPT WHERE OTHERWISE INDICATED
BY THE CONTEXT, ANY MASCULINE TERM USED HEREIN ALSO SHALL INCLUDE THE FEMININE,
THE PLURAL SHALL INCLUDE THE SINGULAR AND THE SINGULAR SHALL INCLUDE THE
PLURAL.  ANY REFERENCE IN THE PLAN TO A SECTION OF THE PLAN EITHER IN THE PLAN
OR ANY AWARD AGREEMENT OR TO AN ACT OR CODE OR TO ANY SECTION THEREOF OR RULE OR
REGULATION THEREUNDER SHALL BE DEEMED TO REFER TO SUCH SECTION OF THE PLAN, ACT,
CODE, SECTION, RULE OR REGULATION, AS MAY BE AMENDED FROM TIME TO TIME, OR TO
ANY SUCCESSOR SECTION OF THE PLAN, ACT, CODE, SECTION, RULE OR REGULATION.


B)             SEVERABILITY.  IN THE EVENT ANY PROVISION OF THE PLAN SHALL BE
HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS OF THE PLAN, AND THE PLAN SHALL BE CONSTRUED AND
ENFORCED AS IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.


C)              REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS AND THE ISSUANCE OF
SHARES OR CASH UNDER THE PLAN SHALL BE SUBJECT TO ALL APPLICABLE LAWS AND TO
SUCH APPROVALS BY ANY GOVERNMENTAL AGENCIES OR NATIONAL SECURITIES EXCHANGES AS
MAY BE REQUIRED.

13


--------------------------------------------------------------------------------





D)             GOVERNING LAW.  TO THE EXTENT NOT PREEMPTED BY FEDERAL LAW, THE
PLAN, AND ALL AGREEMENTS HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICTS OR CHOICE
OF LAW RULE OR PRINCIPLE THAT MIGHT OTHERWISE REFER CONSTRUCTION OR
INTERPRETATION OF THIS PLAN TO THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION.


E)              NON-EXCLUSIVE PLAN.  NEITHER THE ADOPTION OF THE PLAN BY THE
BOARD NOR ITS SUBMISSION TO THE STOCKHOLDERS OF THE COMPANY FOR APPROVAL SHALL
BE CONSTRUED AS CREATING ANY LIMITATIONS ON THE POWER OF THE BOARD OR A
COMMITTEE THEREOF TO ADOPT SUCH OTHER INCENTIVE ARRANGEMENTS AS IT MAY DEEM
DESIRABLE.


F)                CODE SECTION 409A COMPLIANCE.  TO THE EXTENT APPLICABLE, IT IS
INTENDED THAT THIS PLAN AND ANY AWARDS GRANTED HEREUNDER COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND ANY RELATED REGULATIONS OR OTHER
GUIDANCE PROMULGATED WITH RESPECT TO SUCH SECTION BY THE U.S. DEPARTMENT OF THE
TREASURY OR THE INTERNAL REVENUE SERVICE (“SECTION 409A”).  ANY PROVISION THAT
WOULD CAUSE THE PLAN OR ANY AWARD GRANTED HEREUNDER TO FAIL TO SATISFY SECTION
409A SHALL HAVE NO FORCE OR EFFECT UNTIL AMENDED TO COMPLY WITH SECTION 409A,
WHICH AMENDMENT MAY BE RETROACTIVE TO THE EXTENT PERMITTED BY SECTION 409A.

14


--------------------------------------------------------------------------------


GLOSSARY OF DEFINED TERMS

1.               Definitions. As used in the Plan, the following definitions
shall apply:

“Applicable Laws” means the legal requirements relating to the administration of
stock incentive plans, if any, under applicable provisions of federal securities
laws, state corporate and securities laws, the Code, and the rules of any
applicable stock exchange or national market system.

“Award” means, individually or collectively, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and Other Stock-Based Awards
granted under the Plan.

“Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award.

“Board” means the Board of Directors of the Company.

[“Cause” means (i) the willful and continued failure of the Participant
substantially to perform the Participant’s duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
Participant by the Chief Executive Officer of the Company, a member of the
Committee, or another authorized officer of the Company, which specifically
identifies the manner in which the sender believes that the Participant has not
substantially performed the Participant’s duties; or (ii) the willful engaging
by the Participant in illegal conduct or gross misconduct which is materially
and demonstrably injurious to the Company.]

“Change in Control” means

a)              The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act ) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% of either (i) the then outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control:  (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
including any acquisition which, by reducing the number of shares outstanding,
is the sole cause for increasing the percentage of shares beneficially owned by
any such Person to more than the applicable percentage set forth above, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (iv)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition; or

b)             Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason within any period of 24 months to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

c)              Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets


--------------------------------------------------------------------------------




of the Company or the acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) is represented by Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Outstanding Company Common Stock and
Outstanding Company Voting Securities were converted pursuant to such Business
Combination) and such ownership of common stock and voting power among the
holders thereof is in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

d)             Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Committee, as specified in Section 2(a), appointed by the
Board to administer the Plan.

“Company” means Dynamic Materials Corporation and any successor thereto as
provided in Section 23 herein.

“Consultant” means any consultant or advisor to the Company or a Subsidiary.

“Continuous Service” means that the provision of services to the Company or any
Subsidiary in any capacity of Employee or Consultant is not interrupted or
terminated. Continuous Service shall not be considered interrupted in the case
of (i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, any Subsidiary, or any
successor.  A leave of absence approved by the Company shall include sick leave,
military leave, or any other personal leave approved by an authorized
representative of the Company.  For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.

“Director” means any individual who is a member of the Board of Directors of the
Company or a Subsidiary who is not an Employee.

“Dividend” means the dividends declared and paid on Shares subject to an Award.

“Dividend Equivalent” means, with respect to Shares subject to an Award, a right
to be paid an amount equal to the Dividends declared and paid on an equal number
of outstanding Shares.

“Employee” means any employee of the Company or a Subsidiary.


--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

“Fair Market Value” means, as of any date, the value of a Share determined as
follows:

a.               Where there exists a public market for the Share, the Fair
Market Value shall be (A) the closing sales price for a Share for the last
market trading day prior to the time of the determination (or, if no sales were
reported on that date, on the last trading date on which sales were reported) on
the New York Stock Exchange, the NASDAQ National Market or the principal
securities exchange on which the Share is listed for trading, whichever is
applicable, or (B) if the Share is not traded on any such exchange or national
market system, the average of the closing bid and asked prices of a Share on the
NASDAQ Small Cap Market, in each case, as reported in The Wall Street Journal or
such other source as the Committee deems reliable; or

b.              In the absence of an established market of the type described
above, for the Share, the Fair Market Value thereof shall be determined by the
Committee in good faith, and such determination shall be conclusive and binding
on all persons.

“Freestanding SAR” means an SAR that is granted independently of any Options, as
described in Section 7 herein.

“Full-Value Award” means Awards other than Options, SARs, or other Awards for
which the Participant pays the grant date intrinsic value directly or by
forgoing a right to receive a cash payment from the Company.

“Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

“Nonqualified Stock Option” means an Option that is not intended to meet the
requirement of Section 422 of the Code.

“Option” means an Incentive Stock Option or a Nonqualified Stock Option granted
under the Plan, as described in Section 6 herein.

“Option Proceeds” means the cash received by the Company as payment of the
Exercise Price upon exercise of an Option or a Prior Plan option plus the
federal tax benefit that could be realized by the Company as a result of the
Option of Prior Plan option exercise, which shall be determined by multiplying
the amount that is deductible as a result of the Option or Prior Plan option
exercise (currently equal to the amount upon which the Participant’s withholding
tax obligation is calculated) by the maximum federal corporate income tax rate
for the year of exercise.  To the extent that a Participant pays the Exercise
Price and/or withholding taxes with Shares, Option Proceeds shall not be
calculated with respect to the amount paid in such manner.

“Other Stock-Based Award” means a Share-based or Share-related Award granted
pursuant to Section 12 herein.

“Participant” means a current or former Employee, Director or Consultant who has
rights relating to an outstanding Award.

“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Code Section 162(m).

“Performance Measures” shall have the meaning set forth in Section 14(a).


--------------------------------------------------------------------------------




“Performance Period” means the period during which a performance measure must be
met.

“Performance Share” means an Award granted to a Participant, as described in
Section 10 herein.

“Performance Unit” means an Award granted to a Participant, as described in
Section 11 herein.

“Period of Restriction” means the period Restricted Stock, Restricted Stock
Units or Other Stock-Based Awards are subject to a substantial risk of
forfeiture and are not transferable, as provided in Sections 8, 9 and 12 herein.

“Plan” means the Dynamic Materials Corporation 2006 Stock Incentive Plan.

“Prior Plan” means the Dynamic Materials Corporation 1997 Equity Incentive Plan.

“Restricted Stock” means an Award granted to a Participant, as described in
Section 8 herein.

“Restricted Stock Units” means an Award granted to a Participant, as described
in Section 9 herein.

“SEC” means the United States Securities and Exchange Commission.

“Share” means a share of common stock of the Company, par value $1.00 per share,
subject to adjustment pursuant to Section 18 herein.

“Stock Appreciation Right” or “SAR” means an Award granted to a Participant,
either alone or in connection with a related Option, as described in Section 7
herein.

“Subsidiary” means any corporation in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof. 
Notwithstanding the foregoing, for purposes of determining whether any
individual may be a Participant for purposes of any grant of Incentive Stock
Options, the term “Subsidiary” shall have the meaning ascribed to such term in
Code Section 424(f).

“Subsidiary Disposition” means the disposition by the Company of its equity
holdings in any Subsidiary effected by a merger or consolidation involving that
Subsidiary, the sale of all or substantially all of the assets of that
Subsidiary or the Company’s sale or distribution of substantially all of the
outstanding capital stock of such Subsidiary.

“Tandem SAR” means a SAR that is granted in connection with a related Option, as
described in Section 7 herein.

“Voting Securities” means voting securities of the Company entitled to vote
generally in the election of Directors.


--------------------------------------------------------------------------------